CLD-126                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4643
                                      ___________

                                  JOSEPH ARUANNO,
                                             Appellant

                                            v.

        COMMISSIONER OF SOCIAL SECURITY; JOHN/JANE DOES 1-25
                 ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 11-cv-02521)
                     District Judge: Honorable William J. Martini
                     ____________________________________

Submitted for Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                February 24, 2012

     Before: RENDELL, HARDIMAN AND VAN ANTWERPEN, Circuit Judges

                             (Opinion filed March 26, 2012)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Joseph Aruanno appeals an order of the United States District Court for the

District of New Jersey granting Defendant’s motion to dismiss the complaint for lack of

subject matter jurisdiction. We will affirm the judgment of the District Court.
       Aruanno filed a pro se complaint in the District Court against the Commissioner of

the Social Security Administration (“SSA”) and twenty-five John and Jane Doe

Defendants seeking judicial review of his suspension of Social Security disability

(“SSDI”) benefits.

       In July 1995, an Administrative Law Judge (“ALJ”) awarded Aruanno SSDI

benefits with an entitlement date of November 1993. In December 1996, after the SSA

learned that Aruanno was incarcerated as a result of a New Jersey state court conviction

for second-degree sexual assault, his SSDI benefits were suspended. In 2004, while still

serving his prison sentence, Aruanno was involuntarily committed pursuant to the New

Jersey Sexually Violent Predators Act (“SVPA”) and placed in civil detention in the

Special Treatment Unit (“STU”), where he currently resides. His SSDI benefits remain

suspended.

       According to Aruanno’s complaint, he contacted the SSA via letter in 2004

seeking to have his benefits restored, but was unsuccessful. Several years later, in

November 2007, Aruanno again wrote the SSA demanding that his benefits be restored.

After receiving no response from the SSA for several years, Aruanno filed the instant

action in April 2011. Aruanno sought an order from the District Court restoring his SSDI

benefits retroactive to 2004. The SSA moved to dismiss the complaint, arguing that

because Aruanno failed to exhaust administrative remedies and thus did not obtain a

judicially reviewable “final decision,” the District Court lacked subject matter

jurisdiction over the complaint. In December 2011, the District Court concluded that it
                                             2
lacked jurisdiction over the lawsuit, granted the SSA’s motion to dismiss, and dismissed

Aruanno’s complaint. Aruanno appeals.

       We have jurisdiction to review the District Court’s order under 28 U.S.C. § 1291.

Our review of the dismissal of Aruanno’s complaint for lack of subject matter jurisdiction

is plenary. Tobak v. Apfel, 195 F.3d 183, 185 (3d Cir. 1999). The District Court’s

jurisdiction over claims arising under the Social Security Act is provided by 42 U.S.C.

§ 405(g), which states, in part, that an “individual, after any final decision of the

Commissioner of Social Security made after a hearing . . . may obtain a review of such

decision by a civil action.” Without a “final decision,” the District Court has no

jurisdiction to review the Commissioner’s determination. Fitzgerald v. Apfel, 148 F.3d

232, 234 (3d Cir. 1998) (citing Mathews v. Eldridge, 424 U.S. 319, 328 (1976)). We

agree with the District Court that there is no such decision here.

       Under SSA regulations, an individual claiming entitlement to benefits first

receives an initial determination. 20 C.F.R. § 404.902. If dissatisfied with that

determination, the claimant may seek reconsideration. 20 C.F.R. § 404.907. If the

claimant is dissatisfied with that determination, he or she may request a hearing before an

ALJ. 20 C.F.R. § 404.929. If the claimant is dissatisfied with the ALJ’s hearing

decision, he or she may request that the Appeals Council review the decision. 20 C.F.R.

§ 404.967. The Appeals Council may deny the request for review and allow the ALJ’s

decision to stand as the final decision of the Commissioner. 20 C.F.R. § 404.981. The

Appeals Council may also grant the request for review and issue its own decision. Id. In
                                               3
either case, the claimant may then seek judicial review of the Commissioner’s final

decision by filing an action in federal district court within sixty days after receiving

notice of the Appeals Council’s action. Id.; see also 20 C.F.R. § 422.210. If the claimant

does not pursue administrative appeal rights, the administrative determination or decision

becomes binding. 20 C.F.R. §§ 404.905, 404.921, 404.955, 404.981.

       Aruanno’s benefits were suspended in 1996 after he was incarcerated. Under the

Social Security Act and pursuant to SSA regulations, disability insurance benefits may

not be paid to an individual who is incarcerated for a criminal offense, or who is

committed to an institution as a sexually dangerous person. See 42 U.S.C.

§ 402(x)(1)(A); 20 CFR § 404.468. The regulations indicate that nonpayment of benefits

due to incarceration is considered an initial determination. See 20 C.F.R. § 404.902(t).

Aruanno does not dispute that he failed to seek formal reconsideration of the initial

determination to suspend his benefits, or otherwise pursue an administrative appeal.

Because Aruanno did not exhaust his administrative remedies, he did not receive a “final

decision” for the District Court to review and thus, the complaint was properly dismissed

for lack of jurisdiction.1

       As this appeal does not raise a substantial question, we will affirm the judgment of

the District Court. See Third Cir. LAR 27.4; I.O.P. 10.6.



1
  We agree with the District Court that Aruanno’s complaint did not raise any claims
collateral to his claim for benefits which might justify waiving the exhaustion
requirement. See Fitzgerald, 148 F.3d at 234.
                                              4